 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6
         BRANDON THOMAS ROBERTS,
 7                              Plaintiff,
 8            v.
 9       CITY OF BAINBRIDGE ISLAND;
         MATTHEW HAMNER, Chief of the                       C21-5165 TSZ
10       Bainbridge Island Police Department;
         DALE JOHNSON; WELLPATH, LLC,                       MINUTE ORDER
11       f/k/a Correct Care Solutions, LLC;
         KITSAP COUNTY; MARK RUFENER;
12       JOHN GESE; GARY SIMPSON; and
         JOHN AND JANE DOES 1-30,
13
                                Defendants.
14

15        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
16
         (1)    The motion to dismiss, docket no. 10, brought by defendants Kitsap
   County, Kitsap County Superintendent of Corrections Mark Rufener, Kitsap County
17
   Undersheriff John Gese, and Kitsap County Sheriff Gary Simpson (the “Kitsap
   Defendants”), is GRANTED in part and DENIED in part, as follows:
18
                (a)    With respect to plaintiff’s claims against the Kitsap Defendants,
19       the motion to dismiss is granted, but without prejudice to plaintiff filing an
         amended complaint; 1
20

21
     1
         The Kitsap Defendants’ contention that plaintiff somehow waived the opportunity to amend his
22 pleading by not filing an amended complaint within 21 days after the Kitsap Defendants filed

23

     MINUTE ORDER - 1
 1                (b)    Plaintiff shall electronically file any amended complaint within
            twenty-one (21) days of the date of this Minute Order; and
 2
                   (c)     Any responsive pleading or motion shall be filed within the time
 3          period set forth in Federal Rule of Civil Procedure 15(a)(3).

 4          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 5          Dated this 28th day of April, 2021.
 6
                                                        William M. McCool
 7                                                      Clerk

 8                                                      s/Gail Glass
                                                        Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20 their motion to dismiss ignores Federal Rule of Civil Procedure 15(a)(2), which envisions that a
   pleading may be amended after the 21-day period upon consent of opposing parties or with leave
21 of the Court, which is to be “freely” given “when justice so requires.” Moreover, the Court notes
   that, after the Kitsap Defendants filed their motion to dismiss, defendant Wellpath, LLC filed an
   answer, docket no. 13, thereby complicating for plaintiff the issue of whether to file an amended
22 pleading or respond to the pending motion to dismiss.

23

     MINUTE ORDER - 2
